Citation Nr: 0106600	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-04 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for pancreatitis. 

2.  Entitlement to service connection for stomach disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978 and from March 1985 to March 1987.  He also had 
a period of active duty for training from February to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

During the pendency of the veteran's appeal but after the 
claims folders were forwarded to the Board, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In the January 2000 rating decision appealed by the veteran, 
the RO found the veteran's claims to be not well grounded.  

Although the RO provided the veteran with a VA examination in 
September 1999, the examination report is not adequate for 
adjudication purposes.  In this regard the Board notes that 
the examiner diagnosed gastritis and peptic ulcer disease by 
history only, did not diagnose chronic pancreatitis, and 
indicated that the veteran's intermittent pancreatitis was 
historically related to alcohol intake.  The examination was 
performed by a physicians assistant and other medical 
evidence of record indicates that the veteran has chronic 
pancreatitis, as well as gastritis and peptic ulcer disease.

The Board also notes that the veteran indicated in his notice 
of disagreement, received by the RO in January 2000, that he 
had continued to seek treatment for his disorders at the 
Johnny Cochran VA Medical Center.  The records of this 
treatment could be relevant to the veteran's claims and 
should be associated with the claims files. 

In light of these circumstances, the Board concludes that 
further development is required to comply with the provisions 
of the VCAA.  Accordingly, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to his pending claims.  With 
any necessary authorization from the 
veteran, the RO should obtain and 
associate with the claims files a copy of 
all identified medical records that have 
not been obtained previously.  In any 
event, the RO should secure a copy of any 
medical records pertaining to treatment 
or evaluation of the veteran at the 
Johnny Cochran VA Medical Center since  
December 1999.

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his representative 
of this and request them to submit a copy 
of the outstanding records.

3.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present stomach disability and the 
etiology of chronic pancreatitis, if 
present.  The claims folders must be made 
available to and reviewed by the 
examiner, and any indicated studies 
should be performed.  Based upon the 
examination results and a review of the 
claims folders, the examiner should 
provide opinions with respect to any 
currently present chronic pancreatitis 
and each currently present chronic 
stomach disorder as to whether it is at 
least as likely as not that the disorder 
is etiologically related to service, 
other than alcohol abuse in service.  The 
rationale for all opinions expressed 
should also be provided.

4.  Thereafter, the RO should review the 
claims files and ensure that the above 
development has been conducted and 
completed in full.  If any development is 
incomplete, the RO should take 
appropriate corrective action.  The RO 
should also undertake any other action 
required under the VCAA.

5.  Then, the RO should readjudicate the 
issues of entitlement to service 
connection for pancreatitis and  stomach 
disability. 

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case and afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




